[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:                 25 JULY 1994 DATE OF APPLICATION:              25 JULY 1994 DATE APPLICATION FILED:            8 AUGUST 1994 DATE OF DECISION:                 25 APRIL 1995 CT Page 6649
Application for review of sentence imposed by the Superior Court, Judicial District of New London at New London. Docket #CR10-214604.
Michael R. Hasse, Esq. for the Petitioner.
Michael Regan, Esq. for the State of Connecticut.
BY THE DIVISION
The record shows that the petitioner pled guilty to one count of Possession of Cocaine with Intent to Sell in violation of Conn. Gen. Stat. § 21a-277a and one count of Violation of Probation in violation of Conn. Gen. Stat. § 53a-32. The court imposed a sentence of five years to serve on each count to run concurrent with each other for a total effective sentence of five years to serve.
The record below shows that the New London police had information that the petitioner was traveling to New London to purchase cocaine. When stopped by the police they found drugs and drug paraphernalia in the automobile.
Counsel for the petitioner admitted that his client had a drug habit that resulted in his present incarceration. He felt that it made more sense to suspend part of the sentence to require the petitioner to participate in an in-patient/out-patient drug program.
The attorney for the state pointed out that the sentence was negotiated and that the petitioner has been convicted of drug offenses twice. He argued that the sentence imposed was light and that it should be affirmed.
In the sentencing court's remarks it noted that the petitioner was on probation for the same type of offense he was being sentenced for at that time. CT Page 6650
It cannot be found that the sentence imposed was inappropriate or disproportionate in light of the nature of the offense, the character of the petitioner and the need to protect the public interest.
The sentence is AFFIRMED.
Norko, J.
Stanley, J.
Klaczak, J.
Norko, J., Stanley, J., and Klaczak, J., participated in this decision.